Citation Nr: 0111606	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the skin, including as a result of exposure to 
Agent Orange or solar radiation in service.  

2. Entitlement to service connection for squamous cell 
carcinoma of the skin, including as a result of exposure to 
Agent Orange or solar radiation in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service from September 1967 to 
August 1969, including 11 months and four days in Vietnam.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Fort Harrison Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

The claims seeking service connection for basal cell and 
squamous cell carcinoma of the skin have been denied by the 
RO as not well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), the controlling legal authority at that time 
(April 2000).  (See also the May 10, 2000 Statement of the 
Case.)

However, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 1992)(published at 57 Fed. Reg. 49,747 (1992)).  

Specifically, the RO has not yet determined whether or to 
what degree the evidence proves that the appellant was 
exposed to Agent Orange in service (see McCartt v. West, 
12 Vet. App. 164 (1999)); nor has the RO sought competent 
medical opinion concerning the merits of the appellant's 
claims.  The notice published by the Secretary at 64 Fed. 
Reg. 59,232-59,243 (Nov. 2, 1999) is also directly relevant 
to the Agent Orange claims and was not mentioned by the RO.  
Moreover, the RO has also not yet secured any medical opinion 
as to what role the veteran's in-service sun exposure played 
in connection with the onset of his skin cancer versus that 
which he received in civilian life either before and/or after 
service.  

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any pertinent guidance, including 
Federal Regulations, that is subsequently 
provided.  In particular, the evidentiary 
development specified above needs to be 
accomplished.  

2.  The RO should next readjudicate the 
claim seeking service connection for 
basal cell and squamous cell carcinoma of 
the skin.  The notice published by the 
Secretary at 64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999) is directly relevant to 
the Agent Orange claims.  

The Board observes in connection with this case that the U.S. 
Court of Appeals for Veterans Claims has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order, 
and it imposes on VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the matters while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




